We have carefully considered appellant's assignments of error, and have concluded that none of them points out any reversible error. The evidence introduced justified the jury in finding that a portion of the funds of Faubion, held by the appellant bank, had been by Faubion, with the knowledge of the bank, assigned to appellees before the writ of garnishment directed at the funds of Faubion was sued out by A. W. Morris and served on the bank. The effect of this assignment was to transfer $192.43, the amount of the judgment in this case, from Faubion to Austin Riley, and vest the title thereto in the latter, so that when appellant, in answer to the writ of garnishment, stated that it was indebted to Faubion to the extent of the full amount of the Faubion funds, which included the amount assigned to Austin  Riley, and paid same into the registry of the court out of which the garnishment issued, it did not thereby relieve itself from liability to Austin  Riley for the amount that had been assigned to them. The fact that Austin Riley, although they knew of the garnishment proceedings, did not intervene and set up their superior right to the portion of the funds that had been assigned to them did not estop them to assert their rights thereto against the bank in a separate proceeding; and appellant's assignments of error, all of which, in various ways, complain of the failure and refusal of the court to submit to the jury the issue of estoppel, must be overruled.
Affirmed.